                                            Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        LAWRENCE OGBECHIE,                                Case No. 18-CV-00121-EJD

                                   9
                                                            Plaintiff,                        ORDER RE DEFENDANTS’ MOTION
                                                                                              FOR SUMMARY JUDGMENT
                                                      v.
                                  10                                                          Re: Dkt. No. 50
                                  11        R. COVARRUBIAS, et al.,
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Lawrence Ogbechie is a psychiatrist who worked as a contract medical provider at

                                  15   Salinas Valley State Prison (“SVSP”). One of his inmate patients was Daniel.1 On May 8, 2017,

                                  16   Daniel attacked Plaintiff during a session in Plaintiff’s office at SVSP. Plaintiff has filed this civil

                                  17   rights and negligence suit against certain correctional officers at SVSP for prolonging Daniel’s

                                  18   attack on Plaintiff through their failure to visually monitor the session. Presently before the Court

                                  19   is Defendants’ motion for summary judgment, or in the alternative partial summary judgment.

                                  20   Dkt. 50. The Court finds this matter suitable for decision on the papers and, for the ensuing

                                  21   reasons, GRANTS IN PART AND DENIES IN PART Defendants’ motion.

                                  22   I.        BACKGROUND
                                  23             A.        Factual Background
                                  24             The following basic facts form the basis of Plaintiff’s claims. They are undisputed unless

                                  25   otherwise noted. See generally Dkt. 56-1 (“Pl. Responsive Separate Statement”).

                                  26             Plaintiff Lawrence Ogbechie is an experienced psychiatrist who has been practicing for

                                  27

                                  28
                                       1
                                           The Court follows the parties’ lead in not using Daniel’s last name in order to protect his privacy.
                                          Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 2 of 19




                                   1   around 20 years. Dkt. 40 (“FAC”) ¶ 4; ECF 51 (“Purcell Decl.”) at 11-13 (Ogbechie Depo. at 22-

                                   2   24). He began working at Salinas Valley State Prison (“SVSP”) as a contract medical provider in

                                   3   March 2017. See Dkt. 50 (“Mot.”) at 5; Dkt. 56 (“Opp.”) at 2; Purcell Decl. at 14 (Ogbechie

                                   4   Depo. at 25); ECF 56-2 (“Fiol Decl.”) at 10 (Ogbechie Depo. at 17). Specifically, he provided

                                   5   psychiatric services at the Correctional Treatment Center (“CTC”) at SVSP, which Plaintiff

                                   6   describes as “the emergency room section” of the prison where both medical and psychiatric

                                   7   treatment is provided. Purcell Decl. at 18-19 (Ogbechie Depo. at 30-31). Plaintiff saw his inmate

                                   8   patients in his office in the CTC. Id. at 25-26 (Ogbechie Depo. at 37-38). Generally, there were

                                   9   three or four correctional officers—two or three Officers and one Sergeant—stationed at the CTC

                                  10   at any given time to provide security. Mot. at 8; Pl. Responsive Separate Statement at 4; Purcell

                                  11   Decl. at 180 (Sharps Depo. at 26).

                                  12          On or before May 3, 2017, Plaintiff became the psychiatrist for an inmate patient named
Northern District of California
 United States District Court




                                  13   Daniel; as such, he was part of Daniel’s Interdisciplinary Treatment Team (“IDTT”). Pl.

                                  14   Responsive Separate Statement at 1-2; Fiol Decl. at 27 (Ogbechie Depo. at 70). Daniel had been

                                  15   referred to the CTC because he was a “danger to self” due to suicide ideation. Purcell Decl. at 38

                                  16   (Ogbechie Depo. at 55); Pl. Responsive Separate Statement at 2. Plaintiff’s notes indicate that he

                                  17   met with Daniel twice prior to May 8, 2017. Pl. Responsive Separate Statement at 2 (citing Fiol.

                                  18   Decl. at 28-29 (Ogbechie Depo. at 106-07)).

                                  19          On May 8, 2017, Plaintiff asked a correctional officer to bring Daniel to his office for a

                                  20   treatment session. Purcell Decl. at 72-73 (Ogbechie Depo. at 115-16). During that shift, Officers

                                  21   R. Covarrubias, G. Guzman, and C. Alejo were assigned to the CTC, along with their supervisor,

                                  22   Sergeant Zamora; of those, only Officer Covarrubias is a defendant in this case. Fiol Decl. at 72,

                                  23   90 (Covarrubias Depo. at 70, 111). Neither Plaintiff nor Defendant Covarrubias remember who

                                  24   brought Daniel to Plaintiff’s office, but Officer Guzman testified that he and Defendant

                                  25   Covarrubias did so together. Id. at 31, 80-81, 248 (Ogbechie Depo. at 116; Covarrubias Depo. at

                                  26   89-90; Guzman Depo. at 67). Although some inmate patients are placed in the Therapeutic

                                  27   Treatment Module (a cage-like structure) or restrained during their sessions, Plaintiff did not order

                                  28   that to be done to Daniel; Daniel simply sat in a chair in Plaintiff’s office. Purcell Decl. at 23-24,
                                                                                          2
                                          Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 3 of 19




                                   1   73 (Ogbechie Depo. at 35-36, 117). Plaintiff testified that although he considered all prisoner

                                   2   patients to be potential threats to others, “there was nothing prior to Inmate [Daniel] entering the

                                   3   office that day that indicated to [Plaintiff] that he was a particular threat.” Purcell Decl. at 41-42,

                                   4   73 (Ogbechie Depo. at 58-59, 117). Indeed, Plaintiff believed that, “based on what he had told

                                   5   [Plaintiff]” in their last session, he was “getting better and that he [could] be sent back to his

                                   6   yard.” Id. at 73 (Ogbechie Depo. at 117).

                                   7          At some point during the session, Daniel stood up and attacked Plaintiff. Fiol Decl. at 34

                                   8   (Ogbechie Depo. at 119). Plaintiff cannot recall the details of the attack. Id. at 34-36 (Ogbechie

                                   9   Depo. at 119-121). The first person to become aware of the attack was a nurse, Brian Terhaar.

                                  10   Mot. at 10; Opp. at 4. Terhaar testified that he heard a loud bang, and then a series of bangs less

                                  11   than a minute later. Fiol Decl. at 319-320 (Terhaar Depo. at 36-37). The noise caused him to exit

                                  12   the nursing station and look up and down the hallway, where he saw Plaintiff “stumble[] out of his
Northern District of California
 United States District Court




                                  13   office” followed by Daniel. Id. at 320-22 (Terhaar Depo. at 37-39). Upon seeing Daniel

                                  14   “attacking Dr. Ogbechie,” Terhaar yelled “Custody”; Daniel then “turned and started coming at”

                                  15   Terhaar. Id. at 322 (Terhaar Depo. at 39). Terhaar yelled “Officer,” at which point Defendant

                                  16   Covarrubias came out of correctional officers’ station and sprayed Daniel with pepper spray. Id.

                                  17   at 324-25 (Terhaar Depo. at 41-42). Daniel went to the ground after being sprayed, ending the

                                  18   attack. Id. at 328 (Terhaar Depo. at 45).

                                  19          Precisely where Defendant Covarrubias was during the time of the attack is disputed.

                                  20   Defendant Covarrubias admits, though, that he was not standing outside Plaintiff’s office and

                                  21   visually monitoring the session through the window in the door when the attack commenced. See

                                  22   Pl. Responsive Separate Statement at 5; Purcell Decl. at 161 (Covarrubias Depo. at 93-94).

                                  23   Defendant Covarrubias testified that he was in the corrections officers’ station processing a “bed

                                  24   change” using the computer and phone. Purcell Decl. at 161-62 (Covarrubias Depo. at 93-94).

                                  25          Plaintiff brings the instant suit because he believes the SVSP correctional staff failed to

                                  26   adequately protect him during the May 8, 2017 attack. The gravamen of Plaintiff’s suit is that

                                  27   Defendant Covarrubias should have been observing Plaintiff’s treatment session with Daniel,

                                  28   which would have permitted him to intervene in the attack sooner. Plaintiff further alleges such
                                                                                          3
                                          Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 4 of 19




                                   1   monitoring was provided for by that the Operational Procedures in place at SVSP. See Opp. at 2.

                                   2   Specifically, Plaintiff cites SVSP Operational Procedure 39, Section 39.29 (“OP 39.29”), which

                                   3   provides, in pertinent part: “The correctional officer assigned to provide coverage will position

                                   4   him/herself outside of the treatment room in a manner that he/she can see the clinician, but not

                                   5   hear what is being said, thus maintaining security and confidentiality simultaneously”; and “The

                                   6   correctional officer(s) providing coverage will remain nearby, where the clinician can be seen but

                                   7   the clinical interaction between the [Inmate/Patient] and attending clinician cannot be overhead.”

                                   8   Purcell Decl. at 116-121.

                                   9          Although Defendants contest whether OP 39.29 had been orally abrogated prior to the

                                  10   incident and whether OP 39.29 required continuous monitoring, they acknowledge it was part of

                                  11   the written SVSP Operational Procedures. It is likewise undisputed that the “post order”—i.e., the

                                  12   formal description of duties—for Defendant Covarrubias’s position at the CTC included, “Provide
Northern District of California
 United States District Court




                                  13   coverage for medical staff, medical rounds, examinations.” Fiol Decl. at 228-29, 233-35 (Guzman

                                  14   Depo. at 43-44, 49-51). Defendant Covarrubias testified that he was given and reviewed his post

                                  15   order upon being assigned to the CTC in February 2017. Id. at 54-55 (Covarrubias Depo. at 28-

                                  16   29).

                                  17          The parties dispute whether Plaintiff had reason to expect Defendant Covarrubias (rather

                                  18   than some other correctional officer) to monitor the session. See Pl. Responsive Statement at 4. It

                                  19   is undisputed, though, that the other correctional officers on duty at the CTC (Officer Guzman,

                                  20   Officer Alejo, and Sergeant Zamora) were not in the vicinity. Officer Guzman testified that after

                                  21   he and Officer Covarrubias escorted Daniel to Plaintiff’s office, he was called away for another

                                  22   task by Sergeant Zamora. Fiol Decl. at 248-49 (Guzman Depo. at 67-68). Accordingly, says

                                  23   Officer Guzman, it was “implicit between the two of [them] that [Officer Covarrubias] was going

                                  24   to keep an eye on the treatment session.” Id. Officer Covarrubias also acknowledges that the

                                  25   other two correctional officers were occupied with “other duties” in other parts of the CTC at the

                                  26   time. Purcell Decl. at 159 (Covarrubias Depo. at 90); Mot. at 10.

                                  27          B.      Procedural Background
                                  28          The operative First Amended Complaint (“FAC”) was filed on June 27, 2019 and
                                                                                        4
                                             Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 5 of 19




                                   1   answered by Defendants on August 2, 2019. Dkt. 40 (“FAC”); Dkt. 41 (“Answer”). The FAC

                                   2   contains two counts: (1) a claim under 42 U.S.C. § 1983 for violation of the Fourteenth

                                   3   Amendment to the U.S. Constitution, FAC ¶¶ 27-32; and (2) a claim for common law negligence

                                   4   under California law, id. ¶¶ 33-39. Both counts are brought against Defendant Covarrubias, Doe

                                   5   correctional officers, and three supervisory correctional officers: Correctional Sergeant P. Soto,

                                   6   Correctional Captain M. Thomas, and Associate Warden N. Walker. Id. ¶¶ 5-9. These latter three

                                   7   Defendants were not present at the CTC at the time of the incident, but were allegedly responsible

                                   8   for training Defendant Covarrubias and ensuring that correctional staff complied with OP 39.29.

                                   9   See Opp. at 3, 6-8. All Defendants are sued in their personal capacities. Id. at p. 5-6.

                                  10            On January 16, 2020, Defendants filed a motion for summary judgment, or in the

                                  11   alternative partial summary judgment. ECF 50. The motion has been fully briefed and is suitable

                                  12   for decision without oral argument.
Northern District of California
 United States District Court




                                  13   II.      SUMMARY JUDGMENT STANDARD
                                  14            Pursuant to Federal Rule of Civil Procedure 56, a court “shall grant summary judgment if

                                  15   the movant shows that there is no genuine dispute as to any material fact and the movant is

                                  16   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). On a motion for summary

                                  17   judgment, the basic question is “whether there is a need for trial—whether, in other words, there

                                  18   are any genuine factual issues that properly can be resolved only by a finder of fact because they

                                  19   may reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

                                  20   242, 250 (1986).

                                  21            To be clear, the mere existence of a factual dispute, by itself, does not necessarily preclude

                                  22   summary judgment. See Liberty Lobby, 477 U.S. at 255. The dispute must be genuine and the

                                  23   disputed fact must be material. A dispute is only genuine if “the evidence presents a sufficient

                                  24   disagreement to require submission to a jury.” Id. at 251–52. In other words, the evidence must

                                  25   be sufficient to support a jury’s finding for either side. See Scott v. Harris, 550 U.S. 372, 380

                                  26   (2007); see also Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586–587

                                  27   (1986) (“Where the record taken as a whole could not lead a rational trier of fact to find for the

                                  28   nonmoving party, there is no ‘genuine issue for trial.’”). Furthermore, a fact is only material if it
                                                                                          5
                                          Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 6 of 19




                                   1   could establish an element of a claim or defense and, therefore, “might affect the outcome of the

                                   2   suit under the governing law.” Liberty Lobby, 477 U.S. at 248; see also Celotex Corp. v. Catrett,

                                   3   477 U.S. 317, 322–23 (1986) (explaining that “a complete failure of proof concerning an essential

                                   4   element of the nonmoving party’s case necessarily renders all other facts immaterial”).

                                   5          The party seeking summary judgment bears the “initial responsibility of informing the

                                   6   district court of the basis for its motion, and identifying those portions of the pleadings,

                                   7   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

                                   8   which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp., 477

                                   9   U.S. at 323 (internal quotation marks omitted). When the moving party will have the burden of

                                  10   proof on an issue at trial, it must “affirmatively demonstrate” that no reasonable trier of fact could

                                  11   find other than for the moving party. Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

                                  12   Cir. 2007). On the other hand, “[w]hen the nonmoving party has the burden of proof at trial, the
Northern District of California
 United States District Court




                                  13   moving party need only point out ‘that there is an absence of evidence to support the nonmoving

                                  14   party’s case.’” Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (quoting Celotex Corp.,

                                  15   477 U.S. at 325). If a moving party fails to carry its burden of production, then “the non-moving

                                  16   party has no obligation to produce anything, even if the non-moving party would have the ultimate

                                  17   burden of persuasion.” Nissan Fire and Marine Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1102-

                                  18   03 (9th Cir. 2000). But if the movant carries its initial burden, the nonmovant “‘may not rest upon

                                  19   the mere allegations or denials of the adverse party’s pleading,’ but must provide affidavits or

                                  20   other sources of evidence that ‘set forth specific facts showing that there is a genuine issue for

                                  21   trial.’” Devereaux, 263 F.3d at 1076 (quoting Fed. R. Civ. P. 56(e)).

                                  22          The court must view evidence in the light most favorable to the nonmoving party and draw

                                  23   all reasonable inferences in favor of that party. Weil v. Citizens Telecom Servs. Co., LLC, 922

                                  24   F.3d 993, 1002 (9th Cir. 2019); see also Scott, 550 U.S. at 378. That is because the court “does

                                  25   not assess credibility or weigh the evidence, but simply determines whether there is a genuine

                                  26   factual issue for trial.” House v. Bell, 547 U.S. 518, 559-60 (2006).

                                  27   III.   DISCUSSION
                                  28          Defendants move for summary judgment as to both of Plaintiff’s claims and all
                                                                                          6
                                          Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 7 of 19




                                   1   Defendants.

                                   2          At the outset, the Court DISMISSES the claims as to the Doe Defendants. Although the

                                   3   FAC names Does 4-50 as defendants for both Count 1 and Count 2, Plaintiff does not introduce

                                   4   any evidence as to these defendants or otherwise address them in the Opposition briefing.

                                   5   Plaintiff has now had “ample opportunity prior to the time defendants moved for summary

                                   6   judgment to conduct reasonable discovery, identify these defendants, and seek leave to amend the

                                   7   complaint to name them properly.” Garcia ex rel. Estate of Acosta-Garcia, 428 Fed. App’x 706,

                                   8   708–09 (9th Cir. 2011). The Court will therefore exercise its authority to dismiss the Doe

                                   9   defendants from the case. See Craig v. United States, 413 F.2d 854, 856 (9th Cir. 1969).

                                  10          Having dealt with that housekeeping, the Court focuses its analysis on the named

                                  11   Defendants. For the reasons below, the Court will GRANT the motion as to the § 1983 claim

                                  12   (Count 1) and DENY the motion as to the negligence claim (Count 2).
Northern District of California
 United States District Court




                                  13          A.      Count 1: 42 U.S.C. § 1983 Claim
                                  14          As noted above, Plaintiff brings his § 1983 claim against Officer Covarrubias and three

                                  15   supervisory officers (Correctional Sergeant P. Soto, Correctional Captain M. Thomas, and

                                  16   Associate Warden N. Walker). The Court first addresses the claim against Defendant Covarrubias

                                  17   before moving to the claim against the supervisory officers.

                                  18                  1.      Claim against Officer Covarrubias
                                  19          Plaintiff claims that Officer Covarrubias’s failure to adequately protect him from Daniel’s

                                  20   attack violated his substantive due process rights under the 14th Amendment. Specifically,

                                  21   Plaintiff charges Officer Covarrubias with not visually monitoring Plaintiff’s session with Daniel,

                                  22   as allegedly required by OP 39.29; that omission allegedly caused a delay in Officer Covarrubias’s

                                  23   intervention in the attack. In their motion for summary judgment, Defendants argue that

                                  24   Plaintiff’s evidence does not suffice to establish the alleged violation and, even if it did, Officer

                                  25   Covarrubias is entitled to qualified immunity.

                                  26          “The doctrine of qualified immunity shields officials from civil liability so long as their

                                  27   conduct does not violate clearly established statutory or constitutional rights of which a reasonable

                                  28   person would have known.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam).
                                                                                          7
                                           Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 8 of 19




                                   1   Accordingly, a plaintiff asserting a § 1983 claim against an individual official “must demonstrate

                                   2   that (1) a federal right has been violated and (2) the right was clearly established at the time of the

                                   3   violation.” Horton by Horton v. City of Santa Maria, 915 F.3d 592, 599 (9th Cir. 2019) (citing

                                   4   Pearson v. Callahan, 555 U.S. 223, 232 (2009)). Both prongs must be satisfied for the plaintiff to

                                   5   prevail, and the court has “discretion in deciding which . . . should be addressed first.” Pearson,

                                   6   555 U.S. at 236.

                                   7          In this case, the Court agrees with Defendants that Plaintiff has not met his burden as to

                                   8   either prong. That is, Plaintiff’s evidence does not suffice to demonstrate that Officer Covarrubias

                                   9   violated Plaintiff’s 14th Amendment right to due process or that the asserted right was clearly

                                  10   established.

                                  11                          a.      State-Created Danger
                                  12          The Court begins by setting out the basic legal framework for Plaintiff’s claim against
Northern District of California
 United States District Court




                                  13   Officer Covarrubias. At a high level, Plaintiff alleges a deprivation of his substantive due process

                                  14   right to liberty under the 14th Amendment. As relevant here, “simply failing to prevent acts of a

                                  15   private party” is generally “insufficient” to establish a denial of substantive due process. Martinez

                                  16   v. City of Clovis, 943 F.3d 1260, 1271 (9th Cir. 2019). “The general rule is that a state is not liable

                                  17   for its omissions and the Due Process Clause does not impose a duty on the state to protect

                                  18   individuals from third parties.” Martinez, 943 F.3d at 1271 (internal quotations omitted).

                                  19   However, “[t]here are two exceptions to this general rule: (1) when a ‘special relationship’ exists

                                  20   between the plaintiff and the state (the special-relationship exception); and (2) when the state

                                  21   affirmatively places the plaintiff in danger by acting with ‘deliberate indifference’ to a ‘known or

                                  22   obvious danger’ (the state-created danger exception).” Pauluk v. Savage, 836 F.3d 1117, 1122

                                  23   (9th Cir. 2016).

                                  24          Plaintiff Ogbechie asserts a claim under the state-created danger exception.2 To make out

                                  25
                                       2
                                  26    Plaintiff does not claim that the special relationship exception—which the Ninth Circuit has said
                                       “does not apply when a state fails to protect a person who is not in custody,” Patel v. Kent Sch.
                                  27   Dist., 648 F.3d 965, 972 (9th Cir. 2011)—applies here. See also Campbell v. State of Washington
                                       Dep’t of Soc. & Health Servs., 671 F.3d 837, 842 (9th Cir. 2011) (The “special relationship
                                  28   exception is created when the State takes a person into its custody and holds him there against his
                                       will.”) (internal quotations omitted); Arnold v. Cty. of Alameda, No. 15-CV-04083-HSG, 2016
                                                                                          8
                                          Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 9 of 19




                                   1   a claim under the state-created danger exception, a plaintiff must establish three things: “First, she

                                   2   must show that the officers’ affirmative actions created or exposed her to an actual, particularized

                                   3   danger that she would not otherwise have faced”; “[s]econd, she must show that the injury she

                                   4   suffered was foreseeable”; “[t]hird, she must show that the officers were deliberately indifferent to

                                   5   the known danger.” Martinez, 943 F.3d at 1271; see also L.W. v. Grubbs, 92 F.3d 894, 900 (9th

                                   6   Cir. 1996) (hereinafter “Grubbs II”) (applying the framework “in an action against a state official

                                   7   for an injury to a prison employee caused by an inmate”). In the instant case, the alleged danger

                                   8   was the risk of being attacked and injured by the inmate patient, Daniel. The Court therefore

                                   9   begins by asking whether Defendant Covarrubias’s affirmative actions exposed Plaintiff to a risk

                                  10   of harm at the hands of Daniel.

                                  11          The “affirmative conduct” requirement has several components. Pauluk, 836 F.3d at 1124.

                                  12   To begin with, a plaintiff must show that state action as opposed to inaction placed him in danger.
Northern District of California
 United States District Court




                                  13   Penilla v. City of Huntington Park, 115 F.3d 707, 710 (9th Cir. 1997). A mere failure—or even

                                  14   refusal—to act in response to a known danger does not suffice. See DeShaney v. Winnebago Cty.

                                  15   Dep’t of Soc. Servs., 489 U.S. 189, 202 (1989) (“Because . . . the State had no constitutional duty

                                  16   to protect Joshua against his father’s violence, its failure to do so—though calamitous in

                                  17   hindsight—simply does not constitute a violation of the Due Process Clause.”); e.g., Pinder v.

                                  18   Johnson, 54 F.3d 1169, 1175-76 & n.* (4th Cir. 1995) (“As was true in DeShaney, the state did

                                  19   not ‘create’ the danger, it simply failed to provide adequate protection from it. In both cases, the

                                  20   most that can be said of the state functionaries is that they stood by and did nothing when

                                  21   suspicious circumstances dictated a more active role for them.”) (internal quotations omitted);

                                  22   Majors v. City of Oakland, No. C 05-00061 CRB, 2005 WL 2216955, * 4 (N.D. Cal. July 25,

                                  23   2005) (“The Oakland Police Department might have understood that taking no action to break up

                                  24   the disruption in the church could have left plaintiffs in danger; however, their refusal to act is not

                                  25   an affirmative creation of an already-existing danger.”).

                                  26          Further, “a plaintiff must show not only that the defendant acted ‘affirmatively,’ but also

                                  27

                                  28   WL 4074484, at *4 (N.D. Cal. Aug. 1, 2016) (no special relationship between a nurse who was
                                       attacked by an inmate and the officers at Santa Rita Jail).
                                                                                        9
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 10 of 19




                                   1   that the affirmative conduct placed him in a ‘worse position than that in which he would have been

                                   2   had the state not acted at all.’” Pauluk, 836 F.3d at 1124–25 (quoting DeShaney, 489 U.S. at 201);

                                   3   see also Johnson v. City of Seattle, 474 F.3d 634, 641 (9th Cir. 2007) (“The decision to switch

                                   4   from a more aggressive operation plan to a more passive one was not affirmative conduct that

                                   5   placed the Pioneer Square Plaintiffs in danger, because it did not place them in any worse position

                                   6   than they would have been in had the police not come up with any operational plan whatsoever.”).

                                   7   To be clear, the question is not “whether the danger already existed” because, “by its very nature,

                                   8   the doctrine only applies in situations in which the plaintiff was directly harmed by a third party—

                                   9   a danger that, in every case, could be said to have ‘already existed.’” Martinez, 943 F.3d at 1271.

                                  10   Rather, the defendant officer must have done something either to “expose[] an individual to a

                                  11   danger which he or she would not have otherwise faced” or leave the person “in a situation that

                                  12   was more dangerous than the one in which they found” him. Id. at 1271-72 (internal quotations
Northern District of California
 United States District Court




                                  13   omitted). The danger, moreover, must be “actual” and “particularized.” Id. at 1271.

                                  14          Applying these requirements to the instant case, Plaintiff must show that Officer

                                  15   Covarrubias played some role in creating or exacerbating the risk that Plaintiff would be attacked

                                  16   by Daniel; only then could he be liable for his failure to intervene more quickly in the attack.

                                  17          In their motion for summary judgment, Defendants argue that Plaintiff has not done so.

                                  18   Mot. at 12-13. Plaintiff disagrees of course, offering two potential affirmative acts.

                                  19          First, Plaintiff says that “the State” created the danger Dr. Ogbechie faced in that “[t]he

                                  20   prison was a state creation . . . populated by dangerous felons in the custody of the State.” Opp. at

                                  21   9. There are several problems with this argument, however. The creation of the prison is not

                                  22   affirmative conduct on the part of Officer Covarrubias, the state official against whom Plaintiff

                                  23   brings his claim. See Grubbs II, 92 F.3d at 900 (The “plaintiff must show that the state official

                                  24   participated in creating a dangerous condition.”). There is no evidence that Defendant

                                  25   Covarrubias had any role in creating SVSP, and Plaintiff has not sued the State entity responsible

                                  26   for doing so.

                                  27          Even if an affirmative act by some other state entity could qualify, a claim for a state-

                                  28   created danger must be based on “more than merely a failure to create or maintain a safe work
                                                                                        10
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 11 of 19




                                   1   environment.” Pauluk, 836 F.3d at 1124. As the Supreme Court explained in Collins, the State

                                   2   does not have a “federal constitutional obligation to provide its employees with certain minimal

                                   3   levels of safety and security.” Collins v. City of Harker Heights, Tex., 503 U.S. 115, 127 (1992);

                                   4   see also Jensen v. City of Oxnard, 145 F.3d 1078, 1083 (9th Cir. 1998). Consequently, though

                                   5   prisons are certainly dangerous work environments, Plaintiff cannot base his claim on the mere

                                   6   creation of that work environment.

                                   7           Moreover, Plaintiff does not dispute that he “voluntarily accepted” an offer of employment

                                   8   at SVSP. Collins, 503 U.S. at 128-29. Nor is there any evidence that he objected to being

                                   9   assigned to the CTC or as Daniel’s psychiatrist. Plaintiff’s claim thus differs substantially from

                                  10   that in Pauluk v. Savage, the sole case Plaintiff cites in support of his argument. There, the Ninth

                                  11   Circuit found that Plaintiff’s involuntary transfer to a dangerous work site was an affirmative act

                                  12   because Plaintiff had resisted the transfer; the Ninth Circuit also found that the specific defendants
Northern District of California
 United States District Court




                                  13   “were sufficiently involved” in the transfer decision “that a reasonable jury could conclude they

                                  14   should bear some responsibility for that transfer.” 836 F.3d at 1125.

                                  15           Plaintiff responds that he was “lured into” accepting the offer to work at SVSP “based on

                                  16   the obvious understanding that he would be provided adequate security.” Opp. at 9. The

                                  17   implication appears to be that he would not have accepted the job if he had not believed he would

                                  18   be adequately protected. That may be so, but Plaintiff cites no affirmative representations by

                                  19   Officer Covarrubias or any other defendant regarding the protection he would receive, or assuring

                                  20   him of safety while working at the CTC. In other words, though Plaintiff may have believed he

                                  21   would receive a certain level of protection, that belief is not attributable to the Defendants in this

                                  22   case.

                                  23           For all these reasons, the Court rejects Plaintiff’s argument that the State’s establishment

                                  24   of SVSP and/or subsequent hiring of him constitutes the affirmative act necessary for his claim

                                  25   against Officer Covarrubias.

                                  26           The second affirmative act Plaintiff cites is also flawed. Plaintiff says that Defendant

                                  27   Covarrubias’s “act of bringing Daniel to Dr. Ogbechie for the treatment session” qualifies. Opp.

                                  28   at 10. Yet, according to Plaintiff’s own version of the facts, “there was no set schedule for seeing
                                                                                         11
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 12 of 19




                                   1   prisoner-patients” and that Plaintiff himself would typically determine when to see a particular

                                   2   patient. Id. Correctional officers like Officer Covarrubias had no authority to direct Plaintiff’s

                                   3   treatment of inmate patients. Pl. Responsive Separate Statement at 3-4. And indeed, Plaintiff

                                   4   testified that on May 8, 2017, he asked a correctional officer to bring Daniel to his office for a

                                   5   treatment session. Purcell Decl. at 72-73 (Ogbechie Depo. at 115-16). Because Plaintiff made the

                                   6   decision to see Daniel and requested that he be brought to Plaintiff’s office, it cannot be said that

                                   7   Defendant Covarrubias’s acquiescence was responsible for exposing Plaintiff to harm.

                                   8          Plaintiff disagrees, arguing that Officer Covarrubias’s action “impli[ed]” he “was ready to

                                   9   do his job”—an implication Plaintiff purportedly relied upon in choosing to move forward with

                                  10   the session. The Court may accept, for the purposes of argument, Plaintiff’s interpretation of

                                  11   Officer Covarrubias’s action as an assurance that he would protect Plaintiff during Daniel’s

                                  12   session. That alone does not constitute the affirmative creation of danger. As the Supreme Court
Northern District of California
 United States District Court




                                  13   made clear in DeShaney, the State does not acquire a duty to protect under the 14th Amendment

                                  14   by “voluntarily undertaking to protect [an individual] against a danger it concededly played no

                                  15   part in creating.” 489 U.S. at 201; see also Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 700

                                  16   (9th Cir. 1988) (allegation “that state actors knew of her plight and affirmatively committed to

                                  17   protect her” did not establish special relationship or state-created danger). Consequently,

                                  18   Defendant Ogbechie’s bringing Daniel to Plaintiff’s office did not render him a participant in

                                  19   creating a dangerous condition.

                                  20          In sum, Plaintiff has not identified any affirmative conduct by Defendant Covarrubias that

                                  21   created danger, as opposed to a mere failure to act in the face of danger. Although Officer

                                  22   Covarrubias’s failures may have violated OP 39.29 and “may have been a dereliction of [his]

                                  23   duties, they were not an affirmative act that created an actual, particularized danger.” Martinez,

                                  24   943 F.3d at 1271 (internal quotations and alterations omitted). Plaintiff’s claim for a state-created

                                  25   danger thus fails at the first requirement, wherefore Defendant Covarrubias is entitled to summary

                                  26   judgment in his favor. See Devereaux, 263 F.3d at 1076.

                                  27                          b.      Qualified Immunity
                                  28          Defendant Covarrubias is entitled to summary judgment for yet another reason: qualified
                                                                                         12
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 13 of 19




                                   1   immunity. Even assuming a violation of Plaintiff’s constitutional right to be free from state-

                                   2   created danger, the right was not clearly established.

                                   3          “A clearly established right is one that is sufficiently clear that every reasonable official

                                   4   would have understood that what he is doing violates that right.” Isayeva v. Sacramento Sheriff’s

                                   5   Dep’t, 872 F.3d 938, 946 (9th Cir. 2017) (quoting Mullenix v. Luna, 136 S. Ct. at 308.

                                   6   Specifically, existing precedent “must have placed the statutory or constitutional question beyond

                                   7   debate.” Shafer v. Cty. of Santa Barbara, 868 F.3d 1110, 1117 (9th Cir. 2017). “The precedent

                                   8   must be ‘controlling’—from the Ninth Circuit or the Supreme Court—or otherwise be embraced

                                   9   by a ‘consensus’ of courts outside the relevant jurisdiction.” Martinez v. City of Clovis, 943 F.3d

                                  10   1260, 1275 (9th Cir. 2019) (quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)).

                                  11          Importantly, moreover, the Court’s analysis is guided by the “longstanding principle that

                                  12   ‘clearly established law’ should not be defined at a high level of generality.” White v. Pauly, 137
Northern District of California
 United States District Court




                                  13   S. Ct. 548, 552 (2017) (internal quotation marks omitted). That is, “[t]he clearly established law

                                  14   must be particularized to the facts of the case.” Id. “This exacting standard gives government

                                  15   officials breathing room to make reasonable but mistaken judgments by protecting all but the

                                  16   plainly incompetent or those who knowingly violate the law.” City & County of San Francisco v.

                                  17   Sheehan, 135" S. Ct. 1765, 1774 (2015) (internal quotation marks and alterations omitted).

                                  18          Here, the Court agrees with Plaintiff that the basic legal standard for claims under the state-

                                  19   created danger exception was clearly established at the time of the events in this case, as was the

                                  20   applicability of the exception to claims by prison staff who are harmed by inmates. Opp. at 15.

                                  21   However, Plaintiff has not met his burden of identifying controlling authority in which “an officer

                                  22   acting under similar circumstances as Officer [Covarrubias] was held to have violated” the 14th

                                  23   Amendment. White, 137 S. Ct. at 552.

                                  24          Most of the cases Plaintiff cites—Wood v. Ostrander, 879 F.2d 583 (9th Cir. 1989),

                                  25   Penilla v. Huntington Park, 115 F.3d 707 (9th Cir. 1997), Munger v. City of Glasgow Police

                                  26   Dep’t, 227 F.3d 1082 (9th Cir. 2000), Kennedy v. Ridgefield City, 439 F.3d 1055 (9th Cir. 2006),

                                  27   and Bracken v. Okura, 869 F.3d 771 (9th Cir. 2017)—“lay out [state-created danger] principles at

                                  28   only a general level.” White, 137 S. Ct. at 552. The Supreme Court has repeatedly emphasized
                                                                                         13
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 14 of 19




                                   1   that such cases “are not inherently incapable of giving fair and clear warning to officers.” Id.

                                   2   (internal quotations omitted). The Court therefore rejects Plaintiff’s contention that Wood,

                                   3   Penilla, Munger, Kennedy, and Bracken meet his burden in the clearly established inquiry.

                                   4          The case bearing the closest resemblance to this one is L.W. v. Grubbs, 974 F.2d 11 (9th

                                   5   Cir. 1992) (hereinafter “Grubbs I”). See Opp. at 15-18. In Grubbs I, “L.W., a registered nurse

                                   6   employed by the State of Oregon at a medium security custodial institution for young male

                                   7   offenders, was raped and terrorized by an inmate.” Grubbs I, 974 F.2d at 120. The defendants

                                   8   were her supervisors at the correctional institution; they had also hired L.W. after representing to

                                   9   her that “she would not be required to work alone with violent sex offenders.” Id. at 120; see also

                                  10   id. at 121 (noting that defendants had “misrepresent[ed] to her the risks attending her work”). The

                                  11   Ninth Circuit held, on a motion to dismiss, that L.W. had plausibly alleged that the defendants had

                                  12   affirmatively “created the danger to which L.W. fell victim.” Id. They had purportedly done so
Northern District of California
 United States District Court




                                  13   by “knowingly assign[ing]” inmate David Blehm to work alone with L.W. “despite their

                                  14   knowledge that . . . Blehm had an extraordinary history of unrepentant violence against women

                                  15   and girls” and “was likely to assault a female if left alone with her.” Id. The defendants had thus

                                  16   “create[d] an opportunity for Blehm to assault L.W. that would not otherwise have existed.” Id.

                                  17          Plaintiff contends that Grubbs I clearly established that the state-created danger doctrine

                                  18   applies “in the prison healthcare provider context.” Opp. at 17. True enough. But the factual

                                  19   circumstances in Grubbs I differ substantially from the ones at issue here. See Horton, 915 F.3d

                                  20   601.

                                  21          In particular, the Grubbs I defendants were L.W.’s supervisors; as such, they determined

                                  22   who she worked with. They also possessed information about the inmates that they could use in

                                  23   making those assignments. Officer Covarrubias, by contrast, in no way directed Plaintiff

                                  24   Ogbechie to work with Daniel or any particular inmate. He had neither the information nor the

                                  25   authority to make such decisions. On the contrary, Office Covarrubias acted at Plaintiff’s behest

                                  26   in bringing Daniel to Plaintiff’s office on the day of the incident. The Court finds that this

                                  27   difference is material to the “clearly established” analysis. Although Grubbs I put officers with

                                  28   the authority to make personnel decisions on notice that they could be liable for exposing their
                                                                                         14
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 15 of 19




                                   1   subordinates to dangerous inmates, it did not clearly establish that an officer without such

                                   2   authority could be liable for failing to protect fellow staff from dangerous inmates. And, it

                                   3   certainly did not make clear that complying with an individual’s request to see a dangerous inmate

                                   4   could amount to the affirmative creation of danger.

                                   5          The Court therefore holds that a reasonable officer in Officer Covarrubias’s position would

                                   6   not have known that failing to visually monitor Plaintiff’s session with Daniel was unlawful at the

                                   7   time of the incident. Accordingly, Defendant Covarrubias would be entitled to qualified immunity

                                   8   for the asserted constitutional violation.

                                   9                                                     ***

                                  10          Without dispute, Plaintiff’s allegations and evidence describe a traumatic and frightening

                                  11   attack. Nevertheless, even construing the facts in the light most favorable to Plaintiff, they do not

                                  12   suffice to make out a state-created danger claim against Officer Covarrubias. Defendants’ motion
Northern District of California
 United States District Court




                                  13   for summary judgment as to Count 1 against Officer Covarrubias is, therefore, GRANTED.

                                  14                  2.      Claim against Supervisory Officers
                                  15          The Court now turns to Plaintiff’s § 1983 claims against the three supervisory defendants,

                                  16   Correctional Sergeant P. Soto, Correctional Captain M. Thomas, and Associate Warden N.

                                  17   Walker.

                                  18          “[T]here is no respondeat superior liability under § 1983.” Chudacoff v. Univ. Med. Ctr. of

                                  19   S. Nevada, 649 F.3d 1143, 1151 (9th Cir. 2011) (citing Monell v. Dep’t of Soc. Servs. of City of

                                  20   New York, 436 U.S. 658, 694 (1978)). Instead, a “supervisory official” is liable under § 1983 only

                                  21   if “there exists either (1) his or her personal involvement in the constitutional deprivation, or (2) a

                                  22   sufficient causal connection between the supervisor’s wrongful conduct and the constitutional

                                  23   violation.” Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 798 (9th Cir. 2018) (internal

                                  24   quotations omitted). Hence, though a supervisor will “rarely be directly and personally involved

                                  25   in the same way” as individual officers, he may be liable for “setting in motion of acts which

                                  26   cause others to inflict constitutional injury.” Larez v. City of Los Angeles, 946 F.2d 630, 645 (9th

                                  27   Cir. 1991).

                                  28          In this case, none of the supervisory defendants was alleged to have been directly involved
                                                                                         15
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 16 of 19




                                   1   in the incident with Daniel. See Opp. at 11; Pl. Responsive Separate Statement at 3. Rather, they

                                   2   are sued as supervisory officials for “failing to properly train Covarrubias” or “acquiescing if not

                                   3   contributing to his reckless disregard for the monitoring requirement.” Opp. at 11. As the Court

                                   4   just held, however, Plaintiff has failed to raise a triable dispute that Officer Covarrubias committed

                                   5   a constitutional violation. Consequently, Plaintiff’s claim that Defendants contributed to any

                                   6   violation likewise fails. Accord Arnold v. Cty. of Alameda, No. 15-CV-04083-HSG, 2016 WL

                                   7   4074484, at *6 (N.D. Cal. Aug. 1, 2016).

                                   8          Defendants’ motion for summary judgment as to Count 1 against Defendants Soto,

                                   9   Thomas, and Walker is GRANTED.

                                  10          B.      Count 2: Negligence
                                  11          Defendants also move for summary judgment as to Count 2, Plaintiff’s negligence claim.

                                  12   They make two arguments in support of their motion. First, Defendants contend that the claim is
Northern District of California
 United States District Court




                                  13   “prohibited by the Eleventh Amendment,” which they believe bars official capacity suits against

                                  14   government officials. Mot. at 20-21. Second, Defendants say they are immune from liability “for

                                  15   their discretionary acts” per California Government Code § 820.2. Mot. at 22-23. The Court

                                  16   considers each argument in turn.

                                  17                  1.      Sovereign Immunity under the 11th Amendment
                                  18          “The Eleventh Amendment bars suits which seek either damages or injunctive relief

                                  19   against a state, an arm of the state, its instrumentalities, or its agencies.” Franceschi v. Schwartz,

                                  20   57 F.3d 828, 831 (9th Cir. 1995) (internal quotations omitted). “Absent such waiver or legislation,

                                  21   the state is absolutely immune from suit in federal court.” Ashker v. California Dep’t of Corr.,

                                  22   112 F.3d 392, 395 (9th Cir. 1997). “That immunity extends to damages claims against state

                                  23   officials acting in their official capacities, whether such claims are grounded in federal or state

                                  24   law.” Id. As the U.S. Supreme Court has explained, “official-capacity suits generally represent

                                  25   only another way of pleading an action against an entity of which an officer is an agent” and are

                                  26   therefore “treated as suits against the State.” Hafer v. Melo, 502 U.S. 21, 25 (1991).

                                  27          As relevant here, however, the Eleventh Amendment does not bar claims against state

                                  28   officials sued in their “personal” or “individual” capacities. Id. Count 2 is expressly brought
                                                                                         16
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 17 of 19




                                   1   against all Defendants in their personal capacities. See FAC at 6.

                                   2          Defendants respond that although Count 2 is styled a personal-capacity suit, it is actually

                                   3   an official-capacity suit because “Defendants’ alleged liability arises only from their alleged

                                   4   breach of work-related duties.” Dkt. No. 57 (“Reply”) at 13. However, this argument is

                                   5   foreclosed by the U.S. Supreme Court’s definition of “personal” and “official” capacity suits. See

                                   6   Hafer, 502 U.S. at 25; see also Ashker, 112 F.3d at 395. “[T]he phrase ‘acting in their official

                                   7   capacities’ is best understood as a reference to the capacity in which the state officer is sued, not

                                   8   the capacity in which the officer inflicts the alleged injury.” Hafer, 502 U.S. at 25. Thus, a

                                   9   personal-capacity suit may properly be brought “to impose individual liability upon a government

                                  10   officer for actions taken under color of state law.” Id. Count 2 purports to do just that. See

                                  11   Ashker, 112 F.3d at 395 (accepting the complaint’s characterization of the claim as a personal-

                                  12   capacity claim).
Northern District of California
 United States District Court




                                  13          Hence, because Count 2 sues Defendants in their personal capacities, the Eleventh

                                  14   Amendment does not bar it.

                                  15                  2.      Discretionary Immunity under California Government Code § 820.2
                                  16          Having rejected Defendants’ claim of immunity under the Eleventh Amendment, the Court

                                  17   considers Defendants’ alternative argument that they are entitled to discretionary immunity under

                                  18   California Government Code § 820.2. That provision states:

                                  19                  Except as otherwise provided by statute, a public employee is not
                                                      liable for an injury resulting from his act or omission where the act or
                                  20                  omission was the result of the exercise of the discretion vested in him,
                                                      whether or not such discretion be abused.
                                  21
                                       Cal. Gov. Code § 820.2. Defendants contend that Officer Covarrubias’s decision not to visually
                                  22
                                       monitor Plaintiff’s session with Daniel was within his discretion; they further contend that the
                                  23
                                       supervisory defendants’ respective managerial decisions are within their discretion.
                                  24
                                              In determining what acts are immune under § 820.2, the California Supreme Court has
                                  25
                                       “draw[n] the line between ‘planning’ and ‘operational’ functions of government.” Liberal v.
                                  26
                                       Estrada, 632 F.3d 1064, 1084–85 (9th Cir. 2011) (quoting Caldwell v. Montoya, 10 Cal. 4th 972,
                                  27
                                       981 (1995)). “Immunity is reserved for those basic policy decisions which have been expressly
                                  28
                                                                                         17
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 18 of 19




                                   1   committed to coordinate branches of government, and as to which judicial interference would thus

                                   2   be unseemly.” Id. (quoting Gillan v. City of San Marino, 147 Cal. App. 4th 1033, 1051 (2007))

                                   3   (internal quotations and alterations omitted). “On the other hand, . . . there is no basis for

                                   4   immunizing lower-level, or ‘ministerial,’ decisions.” Caldwell, 10 Cal. 4th at 981. For instance,

                                   5   the California Supreme Court has held that “a police officer’s decision to detain or arrest a suspect

                                   6   is ‘not a basic policy decision, but only an operational decision by the police purporting to apply

                                   7   the law.’” Liberal, 632 F.3d at 1085 (quoting Gillan, 147 Cal. App. 4th at 1051). The California

                                   8   Supreme Court has similarly rejected claims of immunity for:

                                   9                  a bus driver’s decision not to intervene in one passenger’s violent
                                                      assault against another (Lopez v. Southern Cal. Rapid Transit Dist.
                                  10                  (1985) 40 Cal. 3d 780, 793–795), a college district’s failure to warn
                                                      of known crime dangers in a student parking lot (Peterson v. San
                                  11                  Francisco Community College Dist. (1984) 36 Cal.3d 799, 815), a
                                                      county clerk’s libelous statements during a newspaper interview
                                  12                  about official matters (Sanborn v. Chronicle Pub. Co. (1976) 18
Northern District of California
 United States District Court




                                                      Cal.3d 406, 415–416), university therapists’ failure to warn a patient’s
                                  13                  homicide victim of the patient’s prior threats to kill her (Tarasoff v.
                                                      Regents of University of California (1976) 17 Cal.3d 425, 444–447),
                                  14                  and a police officer’s negligent conduct of a traffic investigation once
                                                      undertaken (McCorkle v. City of Los Angeles (1969) 70 Cal.2d 252,
                                  15                  261–262).
                                  16   Caldwell, 10 Cal. 4th at 981-82.

                                  17          Considering these precedents, the Court finds that the decision for which Officer

                                  18   Covarrubias has been sued is closely analogous to the above-cited examples of lower-level,

                                  19   operational decisions. In particular, Officer Covarrubias’s decision not to visually monitor

                                  20   Plaintiff’s session with Daniel is akin to “an individual bus driver’s decision concerning what

                                  21   form of protective action to take in a particular case” and hence “does not rise to the level of

                                  22   governmental decisions calling for judicial restraint.” Lopez v. S. Cal. Rapid Transit Dist., 40 Cal.

                                  23   3d 780, 794 (1985) (internal quotations omitted). The Court therefore holds that Officer

                                  24   Covarrubias is not entitled to discretionary immunity against Count 2.

                                  25          The decisions by Defendants Soto, Thomas, and Walker present a closer call. These

                                  26   defendants are sued for having allegedly failed to train subordinates to follow the monitoring

                                  27   requirement in OP 39.29 or otherwise enforce said monitoring requirement. Pl. Responsive

                                  28   Separate Statement at 15. The Court agrees with Defendants that a decision to formally repeal or
                                                                                         18
                                         Case 5:18-cv-00121-EJD Document 62 Filed 06/11/20 Page 19 of 19




                                   1   change OP 39.29 would constitute a “basic policy decision” covered by discretionary immunity.

                                   2   However, Plaintiff disclaims any claim based on a repeal of the monitoring requirement in OP

                                   3   39.29; indeed, he cites evidence showing that Defendants Soto, Thomas, and Walker all lacked the

                                   4   authority to amend OP 39.29. Pl. Responsive Separate Statement at 15 (citing Purcell Decl. at 93,

                                   5   which indicates that the “Warden” must give “final approval” over Operational Procedure 39).

                                   6   Thus, in the Court’s view, Plaintiff’s claim against these Defendants is based on their alleged

                                   7   failure to properly implement a policy. That is an operational decision, and as such is not shielded

                                   8   by discretionary immunity. Accord Turano v. Cty. of Alameda, No. 17-CV-06953-KAW, 2019

                                   9   WL 501479, at *3 (N.D. Cal. Feb. 8, 2019).

                                  10          In sum, the Court holds that discretionary immunity under California Government Code

                                  11   § 820.2 does not cover the decisions at issue in Count 2 and DENIES Defendants’ motion for

                                  12   summary judgment.
Northern District of California
 United States District Court




                                  13   IV.    ORDER
                                  14          As set out above, Defendants’ motion for summary judgment is GRANTED in full as to

                                  15   Count 1 and DENIED as to Count 2.

                                  16

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: June 11, 2020

                                  20

                                  21
                                                                                                    EDWARD J. DAVILA
                                  22                                                                United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        19
